Case: 4:19-cr-00309-CDP-SPM Doc. #: 16 Filed: 03/30/20 Page: 1 of 3 PageID #: 33



                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MISSOURI
                                    EASTERN DIVISION

UNITED STATES OF AMERICA,                             )
                                                      )
                       Plaintiff,                     )      No. 4:19-CR-00309-CDP (SPM)
                                                      )
               v.                                     )
                                                      )
KORTNY WARREN,                                        )
                                                      )
                       Defendant.                     )

         GOVERNMENT'S MOTION FOR PRETRIAL DETERMINATION OF
         ADMISSIBILITY OF ARGUABLY SUPPRESSIBLE EVIDENCE AND
            DISCLOSURE OF ARGUABLY SUPPRESSIBLE EVIDENCE
        PURSUANT TO FEDERAL RULE OF CRIMINAL PROCEDURE 12(b)(4)

       COMES NOW the United States of America, by and through its attorneys, Jeffrey B.

Jensen, United States Attorney for the Eastern District of Missouri, and Angie E. Danis, Assistant

United States Attorney for said District, and makes the following disclosures pursuant to Federal

Rule of Criminal Procedure 12(b)(4):

       At trial, the Government intends to use the following evidence seized and statements made

during the course of its investigation.   This evidence and these statements are more fully set forth

in investigative reports, which will be made available to the defendants and will be supplemented

on an ongoing basis.

      Date                              Event                               Witness(es)
   February 5,       Controlled buy of methamphetamine from           ATF SA Michael McGrath;
      2016           Kortny WARREN                                     Deputy Nicholas Forler
   February 18,      Controlled buy of methamphetamine from           ATF SA Michael McGrath;
      2016           Kortny WARREN                                     Deputy Nicholas Forler
  April 22, 2016     Precision location information for               ATF SA Michael McGrath
                     telephone (314) 755-7755 used by Kortny
                     WARREN (4:16 MJ 1140 JMB)


                                                  1
Case: 4:19-cr-00309-CDP-SPM Doc. #: 16 Filed: 03/30/20 Page: 2 of 3 PageID #: 34



  April 28, 2016   Precision location information for             ATF SA Michael McGrath
                   telephone (314) 755-7755 used by Kortny
                   WARREN (4:16 MJ 6066 PLC)
  April 29, 2016   Traffic stop and seizure of                    ATF SA Michael McGrath;
                   methamphetamine from Kortny WARREN            Jefferson County Deputy Nic
                                                                            Forler
  July 22, 2016    Cell site simulator warrant to locate (314)    ATF SA Michael McGrath
                   755-7755 used by Kortny WARREN (4:16
                   MJ 1141 JMB)
   August 15,      Historical cell site records for cellular      ATF SA Michael McGrath
     2016          telephone (314) 304-0205 (4:16 MJ 157
                   DDN) used by Mark Riley
   August 15,      Historical cell site records for cellular      ATF SA Michael McGrath
     2016          telephones (314) 755-7755 and (573) 286-
                   5880 (4:16 MJ 158 DDN) used by Kortny
                   WARREN
   August 15,      Search warrant for cellular telephone          ATF SA Michael McGrath
     2016          belonging to Kortny WARREN (4:16 MJ
                   156 DDN)
   August 24,      Cell phone extraction from cellular               ATF SA Jeff Thayer
     2016          telephone belonging to Kortny Warren




                                               2
Case: 4:19-cr-00309-CDP-SPM Doc. #: 16 Filed: 03/30/20 Page: 3 of 3 PageID #: 35



       In connection with this filing, the Government moves for pretrial determination of

admissibility of arguably suppressible evidence.

       The Government has not included in its listing of events the various surveillance that

occurred during the course of the investigation, nor the obtaining of "booking" information.     It is

the Government's position that these events are not subject to suppression.

       As additional evidence is found, and as supplemental information comes to the government's

attention, the government may choose not to use some evidence described, or to use evidence

additional to that listed in these reports. If the government chooses to use additional evidence, a

supplemental Rule 12(b)(4) notice, and/or a Notice of Intent to Seek the Admission of Evidence

Pursuant to Federal Rule of Criminal Procedure 404(b) will be filed.


                                                       Respectfully submitted,


                                                       JEFFREY B. JENSEN
                                                       United States Attorney

                                                       /s/ Angie E. Danis
                                                       ANGIE E. DANIS, #64805MO
                                                       Assistant United States Attorney
                                                       111 S. Tenth Street, Room 20.333
                                                       St. Louis, MO 63102

                                 CERTIFICATE OF SERVICE

        I hereby certify that on this 30th day of March, 2020, I filed a true and correct copy of the
foregoing electronically with the Clerk of the Court, to be served by way of the Court’s electronic
filing system upon the attorney for the defendant.

                                                       /s/ Angie E. Danis
                                                       ANGIE E. DANIS, #64805MO
                                                       Assistant United States Attorney


                                                   3
